DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 1-7, 9-18, and 20 have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 7 and 18 over Bosco, Guo, O’Sullivan, and Ma have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			7, 18
Amended claims: 				1-6, 8-17, 19-20
New claims: 					21-22
Claims currently under consideration:	1-6, 8-17, 19-22
Currently rejected claims:			1-6, 8-17, 19-22
Allowed claims:				None

Claim Objections
Claim 9 is objected to because “The method for preparing a margarine substitute” in the first line of the claim should be read as “A method for preparing a margarine substitute”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 11, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Bosco (US 4,279,941; previously cited), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited).
Regarding claim 1, Smouse teaches a margarine substitute (corresponding to margarine-like product) (column 1, lines 6-7) containing peanut protein isolate (column 3, line 1) in a minimum amount of 0.20% (column 2, lines 63-68) and an oil phase in an amount of about 80% (column 1, lines 25-31).  Smouse also teaches that the margarine is produced using conventional vegetable oil used in the art (column 3, lines 22-24) and through a method known in the art (column 3, lines 41-46).  It does not teach all the features recited in steps (a)-(b).
However, Guo teaches a method of making a protein microgel as an emulsion stabilizer (page 325, column 1, paragraph 2) produced from soy protein isolates, comprising: preparing a protein isolate solution, adding transglutaminase thereto, and performing a cross-linking reaction in a water bath to obtain a monolithic gel, adding water to the monolithic gel, shearing the resultant at 10,000 rpm (corresponding to breaking the gel in water using a disperser at 10,000 rpm), homogenizing under pressure (page 325, column 2, paragraph 3) and adjusting the pH to obtain a microgel particle dispersion (corresponding to adjusting the pH of the microgel particle dispersion prior to adding it to oil to form an emulsion) (page 326, column 2, paragraph 3).  O’Sullivan teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3).  It teaches a homogenization pressure of 1,250 bar (corresponding to 125 MPa) (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Bosco teaches a method of making a margarine substitute (column 1, lines 6-9) comprising a fat phase including mixtures containing peanut oil (column 5, lines 46-56).  Bosco also discloses that the ingredients in the fat phase and water phase are blended together using shear sufficient to form an emulsion (column 9, lines 59-67).  Ma teaches that peanut oil contains trans-resveratrol (Table 4 on page 264) and that trans-resveratrol is light sensitive as is implied by its storage in the dark (page 260, column 2, paragraph 1).  Ma also teaches that trans-resveratrol has attracted considerable interest and it has anti-oxidative and anti-inflammatory effects on human health and inhibits low-density oxidation, platelet aggregation, and growth of various cancer cells (page 259, columns 1-2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by using the steps to prepare a monolithic gel and subsequent microgel particle dispersion as taught by Guo.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as Guo in order to determine a suitable form of protein to include in an emulsion.  Although Guo teaches the method in relation to soy protein, its disclosure regarding protein as a good candidate for developing edible functional ingredients (page 324, column 2, paragraph 2) at least suggests that other edible proteins disclosed by Smouse can be treated in the same manner in order to produce a microgel particle dispersion.          
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by performing homogenization, ultrasonication, and heating of the protein mixture to form a monolithic gel as taught by O’Sullivan.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as O’Sullivan in order to determine a suitable form of protein to include in an emulsion; thereby rendering the claimed homogenization, ultrasonication, and heating obvious.  Although the heating step is rendered obvious in light of the fact that using heat to inactivate a protein such as an enzyme after a reaction is known in the art, the teaching in O’Sullivan regarding using heat to cause protein gelation also renders the heating step recited in step (a) obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by including peanut oil and shearing the mixture of ingredients at a high speed as taught by  Bosco and adding trans-resveratrol to an edible oil in darkness as taught by Ma.  Since Smouse discloses that any known oil for making margarine may be used, but does not specify an oil type or a method of making margarine, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable oil and a method of making margarine.  Since Bosco teaches the use of a mixture of edible oils for a margarine substitute including peanut oil which contains trans-resveratrol as taught by Ma, the prior art renders a margarine substitute containing trans-resveratrol obvious.  Also, since trans-resveratrol is light-sensitive, it would be obvious to keep the peanut oil in darkness when adding it to the edible oil(s) in order to preserve the beneficial effects of the trans-resveratrol within the peanut oil disclosed by Ma, which renders the addition of trans-resveratrol to an edible oil in the dark as recited in step (b) as obvious.
Regarding claim 2, Guo teaches subjecting a protein isolate powder (corresponding to soy flakes) to alkali dissolution (corresponding to alkaline extraction) and acid precipitation (corresponding to precipitation at pH 4.5 to obtain a protein isolate having a maximum protein content of about 88%) (page 325, column 1, paragraph 3) and performing hydration to obtain a protein dispersion (page 325, column 2, paragraph 3).  Although the protein content of the isolate is not within the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Also, although Guo does not specify the mass concentration of the protein in the dispersion, it teaches the concentration in the subsequent protein gel is 10 wt.% after addition of NaOH, HCl, and transglutaminase (page 325, column 2, paragraph 3), which implies that the mass concentration of the protein in the dispersion was greater than 10%, overlapping the claimed concentration, rendering it obvious.
Regarding claim 3, Guo teaches the transglutaminase is added in an amount of 20 U/g protein isolate (page 325, column 2, paragraph 3), which falls within the claimed range.
Regarding claim 5, Guo teaches the shearing is performed at a speed of 10,000 rpm (page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm2 in order to modify the functional properties (page 83, paragraph 2).  This disclosed range of power intensity applied per unit area at least suggests a range of total power that overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.
Regarding claim 6, Guo teaches the obtained microgel particle dispersion has a hydrodynamic diameter of 141.0-158.0 nm and a pH of 2-3.4 and 5.6-8 (page 328, paragraph 1; Fig. 2), which fall within or overlap the claimed ranges.
Regarding claim 11, Guo teaches the transglutaminase is added in an amount of 20 U/g protein isolate (page 325, column 2, paragraph 3), which falls within the claimed range.
Regarding claim 15, Guo teaches the shearing is performed at a speed of 10,000 rpm (page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan teaches a homogenization pressure of 1,250 bar (page 91, paragraph 1), which falls within the claimed range, as the significant homogenization pressure needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan also teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3) and that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2).  This disclosed range of power intensity applied per unit area at least suggests a range of total power that overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.
Regarding claim 17, Guo teaches the obtained microgel particle dispersion has a hydrodynamic diameter of 141.0-158.0 nm and a pH of 2-3.4 and 5.6-8 (page 328, paragraph 1; Fig. 2), which fall within or overlap the claimed ranges.
Regarding claim 21, Guo teaches a method to obtain a protein dispersion (page 325, column 1, paragraph 3 - column 2, paragraph 3).  Although Guo does not specify the mass concentration of the protein in the dispersion, it teaches the concentration in the subsequent protein gel is 10 wt.% after addition of NaOH, HCl, and transglutaminase (page 325, column 2, paragraph 3), which implies that the mass concentration of the protein in the dispersion was greater than 10%, overlapping the claimed concentration, rendering it obvious.

Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Bosco (US 4,279,941; previously cited), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited) as applied to claims 1, 2, and 3 above, as evidenced by Liu (Liu et al., “Effect of denaturation during extraction on the conformational and functional properties of peanut protein isolate”, 2011, Innovative Food Science and Emerging Technologies, vol. 12, pages 375-380; previously cited).
Regarding claim 4, Guo teaches the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.
Regarding claim 12, Guo teaches the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.
Regarding claim 13, Guo teaches the cross-linking reaction in step (a) is performed under a water bath condition at 45°C (page 325, column 2, paragraph 3), which falls within the claimed temperature range.  O’Sullivan teaches that that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Since thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1), the prior art teaches heating the mixture to a temperature that falls within the claimed range.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Bosco (US 4,279,941; previously cited), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited) as applied to claims 1 and 2 above, and further in view of Jahaniaval (US 2005/0233056; previously cited).
Regarding claim 8, Smouse teaches the invention as described above in claim 1, including the margarine substitute is produced through a method known in the art (column 3, lines 41-46).  It does not teach the shearing to be performed at a speed of 2,000-4,000 rpm.
However, Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range ([0028]; [0001]).
It would have been obvious for a person of ordinary skill in the art to have prepared the margarine substitute of Smouse by shearing ingredients at the speed taught by Jahaniaval.  Since Smouse teaches that the margarine substitute is prepared using a known method, but does specify a speed at which to mix the ingredients of the margarine, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed to mix the ingredients of a margarine.  Therefore, a selection of a value within the overlapping range renders the claim obvious.
Regarding claim 19, Smouse teaches the invention as described above in claim 2, including the margarine substitute is produced through a method known in the art (column 3, lines 41-46).  It does not teach the shearing to be performed at a speed of 2,000-4,000 rpm.
However, Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range ([0028]; [0001]).
It would have been obvious for a person of ordinary skill in the art to have prepared the margarine substitute of Smouse by shearing ingredients at the speed taught by Jahaniaval.  Since Smouse teaches that the margarine substitute is prepared using a known method, but does specify a speed at which to mix the ingredients of the margarine, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed to mix the ingredients of a margarine.  Therefore, a selection of a value within the overlapping range renders the claim obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Lee (Lee, L., Norton, I.T., “Comparing droplet breakup for a high-pressure valve homogenizer and a Microfluidizer for the potential production of food-grade nanoemulsions”, 2013, Journal of Food Engineering, vol. 114, pages 158-163), Bosco (US 4,279,941; previously cited), Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited), and  Jahaniaval (US 2005/0233056; previously cited) as evidenced by Liu (Liu et al., “Effect of denaturation during extraction on the conformational and functional properties of peanut protein isolate”, 2011, Innovative Food Science and Emerging Technologies, vol. 12, pages 375-380; previously cited).
Regarding claim 9, Smouse teaches a margarine substitute (corresponding to margarine-like product) (column 1, lines 6-7) containing peanut protein isolate (column 3, line 1) in a minimum amount of 0.20% (column 2, lines 63-68) and an oil phase in an amount of about 80% (column 1, lines 25-31).  Smouse also teaches that the margarine is produced using conventional vegetable oil used in the art (column 3, lines 22-24) and through a method known in the art (column 3, lines 41-46).  It does not teach all the features recited in steps (a)-(e).
However, Guo teaches a method of making a protein microgel as an emulsion stabilizer (page 325, column 1, paragraph 2) produced from soy protein isolates, comprising: (a) preparing a protein isolate solution, fully stirring the resultant and refrigerating overnight to fully hydrate the protein to obtain a peanut protein dispersion.  Although Guo does not specify the mass concentration of the protein in the dispersion, it teaches the concentration in the subsequent protein gel is 10 wt.% after addition of NaOH, HCl, and transglutaminase (page 325, column 2, paragraph 3), which implies that the mass concentration of the protein in the dispersion was greater than 10%, overlapping the claimed concentration, rendering it obvious.  Guo teaches (b) heating the protein dispersion obtained in step (a) in a water bath at 80°C for 20 minutes, which falls within the claimed temperature and time range; adding transglutaminase in an amount of 20 U/g protein isolate, which falls within the claimed concentration; and carrying out a cross-linking reaction in a water bath at 45 °C, which falls within the claimed temperature range, to obtain a monolithic gel (page 325, column 2, paragraph 3).  Guo teaches (c) adding water in an amount that is 4 times as much as the mass of the monolithic gel, shearing the resultant at a speed of 10,000 rpm for 120 seconds, which falls within the claimed speed and time ranges, to obtain a coarse dispersion from which to form the microgel particle dispersion.  Although Guo teaches an amount of water that is 4 times as much as the mass of monolithic gel, it discloses that this amount of water was used to prevent clogging of the homogenizer (page 325, column 2, paragraph 3).  It is within the ambit of a skilled practitioner to determine a suitable amount of water to prevent clogging of the homogenizer to be used; thereby rendering the amount of added water obvious.  Guo also teaches adjusting the pH of the microgel particle dispersion to 2-8 (page 326, column 2, paragraph 3; page 327, Fig. 2).  O’Sullivan teaches that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).  Thermal denaturation of peanut protein occurs at about 90-100°C as evidenced by Liu (page 378, Table 1); therefore, the step of heating the resultant to 90-100°C as recited in step (b) is obvious as is the time frame, since it is within the ambit of a skilled practitioner to determine a suitable amount of time to heat the resultant in order to achieve the desired level of denaturation.  O’Sullivan teaches that ultrasonication is used in the food industry to improve the gelation and emulsifying properties of proteins (page 4, paragraph 3).  It teaches homogenizing a coarse dispersion at under pressure (page 91, paragraph 1) as significant homogenization pressure is needed to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4).  O’Sullivan teaches carrying out ultrasonication at a power intensity of 10-100 W/cm (page 83, paragraph 2), which overlaps the claimed range.  Although O’Sullivan does not specify a time for homogenization or ultrasonication within the claimed time ranges, these two processes are used to reduce particle sizes within a mixture which increases the emulsifying properties of proteins; therefore, it is within the ambit of a skilled practitioner to determine a suitable amount of time to perform these processes in order to achieve the desired emulsification ability.  Lee teaches that the food industry uses submicron droplets  in order to prolong physical stability in emulsions such as nanoemulsions (page 158, column 1, paragraphs 1-2).  Lee teaches that nanoemulsions are typically produced using a homogenization pressure of up to 1,500 bar (corresponding to up to 150 MPa) (column 2, paragraph 1), which overlaps the claimed homogenization pressure recited in step (c).  Bosco teaches a method of making a margarine substitute (column 1, lines 6-9) comprising a fat phase including mixtures containing peanut oil (column 5, lines 46-56).  Ma teaches that peanut oil contains trans-resveratrol (Table 4 on page 264) and that trans-resveratrol is light sensitive as is implied by its storage in the dark (page 260, column 2, paragraph 1).  Ma also teaches that trans-resveratrol has attracted considerable interest and it has anti-oxidative and anti-inflammatory effects on human health and inhibits low-density oxidation, platelet aggregation, and growth of various cancer cells (page 259, columns 1-2).  Jahaniaval teaches that in the mixing of the oil phase and aqueous phase in the formation of margarine, the mixing speed is 500-3,000 rpm, which overlaps the claimed range, and that the proper addition rate (and consequently, mixing time) is determinable by a skilled practitioner ([0028]; [0001]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by using the steps to prepare a monolithic gel and subsequent microgel particle dispersion as taught by Guo.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as Guo in order to determine a suitable form of protein to include in an emulsion.  Although Guo teaches the method in relation to soy protein, its disclosure regarding protein as a good candidate for developing edible functional ingredients (page 324, column 2, paragraph 2) at least suggests that other edible proteins disclosed by Smouse can be treated in the same manner in order to produce a microgel particle dispersion.  The prior art does not teach that the peanut protein dispersion is cooled to room temperature as recited in step (b); however, since the dispersion was previously heated to 80°C, which is outside the optimum working temperature for transglutaminase, it would have been obvious to cool the dispersion to a temperature below 80°C prior to adding the transglutaminase, which includes temperatures overlapping room temperature and thereby, rendering the claimed cooling obvious.     
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by performing homogenization, ultrasonication, and heating of the protein mixture to form a monolithic gel as taught by O’Sullivan.  Since Smouse teaches that protein is used in margarine, it would have been obvious for a person to have consulted an additional reference such as O’Sullivan in order to determine a suitable form of protein to include in an emulsion; thereby rendering the claimed homogenization, ultrasonication, and heating obvious.  Although the heating step is rendered obvious in light of the fact that using heat to inactivate a protein such as an enzyme after a reaction is known in the art, the teaching in O’Sullivan regarding using heat to cause protein gelation also renders the heating step recited in step (b) obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by homogenizing the emulsion using a homogenization pressure of up to 1,500 bar as taught by Lee.  Since Smouse teaches an emulsion comprising a fat content of about 80% and an aqueous phase which is prepared using a known method, a skilled practitioner would have been motivated to consult an additional reference such as Lee in order to determine a suitable method of producing a stable food emulsion.  Therefore, the selection of a homogenization pressure within the overlapping range renders the claimed homogenization pressure recited in step (c) obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by including peanut oil and shearing the mixture of ingredients at a high speed as taught by  Bosco and adding trans-resveratrol to an edible oil in darkness as taught by Ma.  Since Smouse discloses that any known oil for making margarine may be used, but does not specify an oil type or a method of making margarine, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable oil and a method of making margarine.  Since Bosco teaches the use of a mixture of edible oils for a margarine substitute including peanut oil which contains trans-resveratrol as taught by Ma, the prior art renders a margarine substitute containing trans-resveratrol obvious.  Also, since trans-resveratrol is light-sensitive, it would be obvious to keep the peanut oil in darkness when adding it to the edible oil(s) in order to preserve the beneficial effects of the trans-resveratrol within the peanut oil disclosed by Ma, which renders the addition of trans-resveratrol to an edible oil in the dark as recited in step (d) as obvious.  Since Smouse discloses that the ingredients in the fat phase and water phase are blended together a method known in the art, adding the microgel particle dispersion obtained in step (c) to the mixture obtained in step (e) is also rendered obvious.  Although the prior art does not specify that the concentration of the trans-resveratrol in the edible oil is 90-110 µg/mL as recited in step (d), Ma discloses that the concentration of trans-resveratrol in peanuts (and consequently, peanut oil) is affected by many factors such as variety, geographical regions, moisture contents, and storage conditions (page 259, columns 1-2).  As the trans-resveratrol concentration in peanut oil is a variable that can be modified, among others, by adjusting peanut variety, geographical region, moisture content, and storage conditions, trans-resveratrol concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed trans-resveratrol concentration cannot be considered critical.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, it would have been obvious for the edible oil to have an amount of trans-resveratrol that would allow for the trans-resveratrol in the food product to perform at least one of the aforementioned human health functions, which includes amounts of trans-resveratrol ranging from an amount approaching 0 µg/mL to an amount approaching 100 µg/mL, overlapping the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by shearing the mixture at the speed and time taught by Jahaniaval.  Since Smouse teaches that margarine is prepared using a known method, but does specify a speed or time, a skilled practitioner would be motivated to consult an additional reference such as Jahaniaval in order to determine a suitable speed and time to mix the phases of a margarine.  Therefore, a selection of a value within the overlapping range renders the claim obvious.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Bosco (US 4,279,941; previously cited) as evidenced by Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited).
Regarding claim 10, Smouse teaches a margarine substitute (corresponding to margarine-like product (column 1, lines 25-29)) where the concentration of peanut protein isolate is at least 0.20% (column 2, lines 63-66; column 3, line 1) and the mass fraction of the oil phase is at least 80% (column 1, lines 25-31), which overlap the claimed concentrations.  Smouse does not teach that the margarine substitute is prepared by the method according to claim 2; however, it is noted that claim 10 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although Smouse teaches that the fat phase is made with conventional vegetable oils used in margarine (column 3, lines 22-24), it does not teach that the margarine substitute contains trans-resveratrol.
However, Bosco teaches a margarine substitute (column 1, lines 6-9) comprising peanut protein isolate (column 8, lines 60-64) and that vegetable oils typically used in the fat phase of a margarine product include peanut oil (column 5, lines 46-54), which contains trans-resveratrol as evidenced by Ma (Table 4 on page 264).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Smouse by including peanut oil as taught by Bosco.  Since Smouse teaches that the margarine substitute uses vegetable oil that is typically used in producing margarine, but does not specify a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable vegetable oil, thereby rendering the claimed trans-resveratrol obvious.
Regarding claim 20, Smouse teaches a margarine substitute (corresponding to margarine-like product (column 1, lines 25-29)) where the concentration of peanut protein isolate is at least 0.20% (column 2, lines 63-66; column 3, line 1) and the mass fraction of the oil phase is at least 80% (column 1, lines 25-31), which overlap the claimed concentrations.  Smouse does not teach that the margarine substitute is prepared by the method according to claim 9; however, it is noted that claim 20 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Although Smouse teaches that the fat phase is made with conventional vegetable oils used in margarine (column 3, lines 22-24), it does not teach that the margarine substitute contains trans-resveratrol.
However, Bosco teaches a margarine substitute (column 1, lines 6-9) comprising peanut protein isolate (column 8, lines 60-64) and that vegetable oils typically used in the fat phase of a margarine product include peanut oil (column 5, lines 46-54), which contains trans-resveratrol as evidenced by Ma (Table 4 on page 264).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Smouse by including peanut oil as taught by Bosco.  Since Smouse teaches that the margarine substitute uses vegetable oil that is typically used in producing margarine, but does not specify a type of vegetable oil, a skilled practitioner would be motivated to consult an additional reference such as Bosco in order to determine a suitable vegetable oil, thereby rendering the claimed trans-resveratrol obvious.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Bosco (US 4,279,941; previously cited), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited) as applied to claims 1 and 2 above, and further in view of Lee (Lee, L., Norton, I.T., “Comparing droplet breakup for a high-pressure valve homogenizer and a Microfluidizer for the potential production of food-grade nanoemulsions”, 2013, Journal of Food Engineering, vol. 114, pages 158-163).
Regarding claim 14, Guo teaches the shearing is performed at a speed of 10,000 rpm (page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan also teaches that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2), which overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.  O’Sullivan also teaches that significant homogenization pressure is needed in the emulsification process in order to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4) such as those droplets found in nanoemulsions (page 26, paragraph 4).  The prior art does not teach that the homogenization pressure is 1,100- 1,200 bar.
However, Lee teaches that the food industry uses submicron droplets in order to prolong physical stability in emulsions such as nanoemulsions (page 158, column 1, paragraphs 1-2).  Lee teaches that nanoemulsions are typically produced using a homogenization pressure of up to 1,500 bar (corresponding to up to 150 MPa) (column 2, paragraph 1), which overlaps the claimed homogenization pressure.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by homogenizing the emulsion using a homogenization pressure of up to 1,500 bar as taught by Lee.  Since Smouse teaches an emulsion comprising a fat content of about 80% and an aqueous phase which is prepared using a known method, a skilled practitioner would have been motivated to consult an additional reference such as Lee in order to determine a suitable method of producing a stable food emulsion.  Therefore, the selection of a homogenization pressure within the overlapping range renders the claimed homogenization pressure.
Regarding claim 22, Guo teaches the shearing is performed at a speed of 10,000 rpm (page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan also teaches that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2), which overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.  O’Sullivan also teaches that significant homogenization pressure is needed in the emulsification process in order to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4) such as those droplets found in nanoemulsions (page 26, paragraph 4).  The prior art does not teach that the homogenization pressure is 1,100- 1,200 bar.
However, Lee teaches that the food industry uses submicron droplets in order to prolong physical stability in emulsions such as nanoemulsions (page 158, column 1, paragraphs 1-2).  Lee teaches that nanoemulsions are typically produced using a homogenization pressure of up to 1,500 bar (corresponding to up to 150 MPa) (column 2, paragraph 1), which overlaps the claimed homogenization pressure.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by homogenizing the emulsion using a homogenization pressure of up to 1,500 bar as taught by Lee.  Since Smouse teaches an emulsion comprising a fat content of about 80% and an aqueous phase which is prepared using a known method, a skilled practitioner would have been motivated to consult an additional reference such as Lee in order to determine a suitable method of producing a stable food emulsion.  Therefore, the selection of a homogenization pressure within the overlapping range renders the claimed homogenization pressure.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smouse (US 4,038,436; previously cited) in view of Guo (Guo et al., “Preparation of soy protein-based microgel particles using a hydrogel homogenizing strategy and their interfacial properties”, 2016, Food Hydrocolloids, vol. 58, pages 324-334; previously cited), O’Sullivan (O’Sullivan, J.J., “Applications of Ultrasound for the Functional Modification of Proteins and Submicron Emulsion Fabrication”, 2015, The University of Birmingham School of Chemical Engineering; previously cited), Bosco (US 4,279,941; previously cited), and Ma (Ma et al., “Rapid determination of trans-resveratrol in vegetable oils using magnetic hydrophilic multi-walled carbon nanotubes as adsorbents followed by liquid chromatography-tandem mass spectrometry”, 2015, Food Chemistry, vol. 178, pages 259-266; previously cited) as evidenced by Liu (Liu et al., “Effect of denaturation during extraction on the conformational and functional properties of peanut protein isolate”, 2011, Innovative Food Science and Emerging Technologies, vol. 12, pages 375-380; previously cited) as applied to claim 4 above, and further in view of Lee (Lee, L., Norton, I.T., “Comparing droplet breakup for a high-pressure valve homogenizer and a Microfluidizer for the potential production of food-grade nanoemulsions”, 2013, Journal of Food Engineering, vol. 114, pages 158-163).
Regarding claim 16, Guo teaches the shearing is performed at a speed of 10,000 rpm (page 325, column 2, paragraph 3), which falls within the claimed range.  O’Sullivan also teaches that the food industry uses a power intensity of 10-100 W/cm in order to modify the functional properties (page 83, paragraph 2), which overlaps the claimed range.  The selection of a value within the overlapping ranges renders the claim obvious.  O’Sullivan also teaches that significant homogenization pressure is needed in the emulsification process in order to overcome interfacial tension through the formation of smaller droplets (page 29, paragraph 4) such as those droplets found in nanoemulsions (page 26, paragraph 4).  The prior art does not teach that the homogenization pressure is 1,100- 1,200 bar.
However, Lee teaches that the food industry uses submicron droplets in order to prolong physical stability in emulsions such as nanoemulsions (page 158, column 1, paragraphs 1-2).  Lee teaches that nanoemulsions are typically produced using a homogenization pressure of up to 1,500 bar (corresponding to up to 150 MPa) (column 2, paragraph 1), which overlaps the claimed homogenization pressure.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Smouse by homogenizing the emulsion using a homogenization pressure of up to 1,500 bar as taught by Lee.  Since Smouse teaches an emulsion comprising a fat content of about 80% and an aqueous phase which is prepared using a known method, a skilled practitioner would have been motivated to consult an additional reference such as Lee in order to determine a suitable method of producing a stable food emulsion.  Therefore, the selection of a homogenization pressure within the overlapping range renders the claimed homogenization pressure.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1-7, 9-18, and 20: Applicant amended claims 1-6, 9-17, and 20 and canceled claims 7 and 18 which fully addresses the rejections; therefore, the rejections are moot.

Claim Rejections – 35 U.S.C. §103 of claims 1-3, 5-7, 11, 14-15, and 17-18 over Bosco, Guo, O’Sullivan, and Ma; claims 4, 12, 13, and 16 over Bosco, Guo, O’Sullivan, and Ma as evidenced by Liu; claims 8 and 19 over Bosco, Guo, O’Sullivan, Ma, and Jahaniaval:  Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 7 and 18.  Applicant argued that the claimed invention differs from the protein stabilizer in Bosco in that (a) the stabilizer used in the instant application is a protein-based microgel particle, not an original protein; and (b) the particle absorbed oil-water interface in the instant invention is much thicker than the protein film produced by Bosco.  Applicant stated that the unique interface structure and viscoelasticity at the oil-water interface provide characteristics in the instant margarine that differ than the characteristics provided by conventional stabilizers in conventional margarine.  Applicant stated that the margarine substitute of Bosco could not be solely stabilized by a protein since conventional emulsifiers were found in every example of Bosco.  Applicant stated that the instant margarine substitute could be stabilized by protein-based particles.  Applicant argued that Guo prepared particles to stabilize low-internal-phase Pickering emulsions since it discloses a 40% internal oil phase content.  Applicant stated that the system in Guo is a completely different system than the high internal phase Pickering emulsion recited in the instant application; therefore, the emulsion of Guo could not be used as a margarine substitute.  Applicant added that a person of ordinary skill in the art would not have been motivated to use soy protein based microgel particles to stabilize a high internal phase Pickering emulsion and would not have had a reasonable expectation of success in using peanut protein based microgel particles to stabilize a high internal phase Pickering emulsion (Applicant’s Remarks, page 13, paragraph 2 – page 14, paragraph 1; page 16, paragraph 2).
However, Bosco no longer serves as a primary prior art reference in the rejection of amended claim 1.  In the current grounds of rejection of claim 1, Bosco is cited for its teaching regarding peanut oil as a suitable oil for producing a margarine substitute and the shearing of ingredients to produce a margarine product while Smouse serves as the primary prior art reference.  Therefore, Applicant’s assertion that the margarine substitute of Bosco could not be solely stabilized by a protein since conventional emulsifiers were found in every example of Bosco is moot.  In response to the assertion that the emulsion of Guo could not be used as a margarine substitute since it exemplifies a low internal phase Pickering emulsion while the instant invention is directed towards a high internal phase Pickering emulsion, the application and benefits of Pickering emulsions in stabilizing high internal phase emulsions is known in the art as evidenced by Kim on page 2, column 1, paragraph 2 (Kim et al., “Processable high internal phase Pickering emulsions using depletion attraction”, 2017, Nature Communications 8, 14305 doi: 10.1038/ncomms14305).  Therefore, even if Guo only exemplified its Pickering emulsion containing colloidal particles in a low internal phase emulsion, a person of ordinary skill in the art would readily recognize that a Pickering emulsion can also be successfully applied to a high internal phase emulsion.  Furthermore, the application of food proteins such as soy protein as the colloidal particles in Pickering emulsions are also known in the art as evidenced by Yang on page 5, column 2, paragraph 3 – page 6, column 1, paragraph 1 (Yang et al., “An Overview of Pickering Emulsions: Solid- Particle Materials, Classification, Morphology, and Applications”, 2017, Frontiers in Pharmacology”, vol. 8, article 287).  These disclosures suggest that a skilled practitioner would have motivation to use soy protein based microgel particles to stabilize a high internal phase Pickering emulsion and would have a reasonable expectation of success in using peanut protein based microgel particles to stabilize a high internal phase Pickering emulsion.
Applicant argued that O’Sullivan focuses on a method to alter the amphipathy of a protein while the instant application focuses on particles to stabilize an emulsion.  Applicant stated that the instant application focuses on the three-phase contact angle, the size, the morphology, and the aggregation state of the particles, not the amphipathy of protein as in O’Sullivan.  Applicant stated that a person of ordinary skill in the art would not be motivated to use the techniques disclosed in O’Sullivan since O’Sullivan is not directed toward Pickering-type emulsions (Applicant’s Remarks, page 14, paragraph 2 – page 15, paragraph 1; page 16, paragraph 2).
However, O’Sullivan is merely cited for its teaching regarding homogenization, ultrasonication, and thermal denaturation of proteins to form stable emulsions.  It is also noted that the features upon which Applicant relies (i.e., the three-phase contact angle, the size, the morphology, and the aggregation state of the particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argued that Ma does not disclose a method of keeping trans-resveratrol from dark in a real food system.  Applicant stated that simply storing food in darkness cannot prevent trans-resveratrol loss as trans-resveratrol exposure is almost inevitable as the margarine product must undergo manufacturing, transportation, storage, and consumption.  Applicant stated that the peanut protein microgel particles at the surface of the oil droplets in the invention of the instant application forma light-hindering barrier.  Applicant stated that a person of ordinary skill in the art would not have been motivated to include this features by consulting Ma (Applicant’s Remarks, page 15, paragraphs 2-3).
However, the Examiner points out that neither the claims nor the specification mention storing the margarine product in the dark.  The present claims and present specification only state that the trans-resveratrol is added to an edible oil in the dark which means that any other step in producing the margarine product and any process that occurs after the production of the margarine product can occur in the light.  Furthermore, the instant application does not require the margarine product to have any specific concentration of trans-resveratrol.  Therefore, even if the prior art did not point out how to keep trans-resveratrol in the dark in a real food system, the instant claims do not require any particular amount of trans-resveratrol to be present in the final product.
Applicant argued that the protein to water ratio in the hydration process of claim 2 is missing in Guo.  Applicant stated that it would be difficult for a person of ordinary skill in the art to specify the mass concentration of protein by consulting Guo since the overlapping protein concentration range alleged by the Examiner includes amounts over the claimed 25% (Applicant’s Remarks, page 15, paragraph 4).
However, the Examiner points out that claim 2 does not require any particular protein to water ratio for the hydration process.  Therefore, the argument regarding this feature being absent from Guo is moot.  In response to the assertion that it would be difficult for a skilled practitioner to specify the mass concentration of protein by consulting Guo, “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I.  Therefore, even if the protein mass concentration of Guo includes amounts outside of the claimed mass concentration, the selection of a value within the overlapping range renders the claim obvious.
Applicant argued that a person of ordinary skill in the art would not have been motivated to use the conditions for producing soy protein in Guo to arrive at the current invention as recited by claim 3 (Applicant’s Remarks, page 15, paragraph 5 – page 16, paragraph 1; page 16, paragraph 3).
However, as stated in the rejection of claim 1 above, although Guo teaches the method in relation to soy protein, its disclosure regarding protein as a good candidate for developing edible functional ingredients (page 324, column 2, paragraph 2) at least suggests that other edible proteins disclosed by Smouse can be treated in the same manner in order to produce a microgel particle dispersion to stabilize an emulsion.  This statement is supported by page 5, column 2, paragraph 3 - page 6, column 1, paragraph 1 of Yang which states that food particles such as soy proteins and whey proteins have been increasingly employed in forming Pickering emulsions.  Guo also discloses that particulate systems are of interest in the food industry due to their ability to deliver bioactive compounds and provide stability in food products.  Guo also discloses that particles prepared using thermal treatments are not suitable for carrying heat-sensitive substances and proposes a microgel particulate system that would preserve the functionalities of the particles (page 324, column 2, paragraph 2 – page 325, column 1, paragraph 2).  Therefore, a skilled practitioner would be motivated to use the conditions for producing soy protein Pickering emulsions described by Guo to prepare Pickering emulsions using other food-grade proteins wherein heat-sensitive substances are preserved.
Applicant argued that Liu teaches heating to inactivate an enzyme, not to denature the non-enzyme protein as recited by claim 4 (Applicant’s Remarks, page 16, paragraph 4).
However, the Liu reference is merely cited as an evidentiary reference regarding the temperature for thermal denaturation of peanut protein.   O’Sullivan teaches that thermal denaturation of proteins leads to gelation of proteins (page 20, paragraph 2).
Applicant argued that the current invention is for a margarine substitute, not a conventional water in oil margarine.  Applicant stated that a person of ordinary skill in the art would not have arrived at the current invention by consulting Jahaniaval (Applicant’s Remarks, page 16, paragraph 5).
However, the Jahaniaval reference is merely cited for its teaching regarding the mixing of the oil phase and aqueous phase in the formation of margarine since the primary reference Smouse discloses that its margarine substitute is produced using a known method of making margarine.  Therefore, a skilled artisan would have been motivated to implement the method step recited in Jahaniaval in order to produce a margarine substitute.  Since new grounds of rejection are applied to claims 2-6, 8, 10-17, and 19-20, Applicant’s arguments are moot and the rejections of these claims stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claim 1 over Smouse, Guo, O’Sullivan, Bosco, and Ma; claim 9 over Smouse, Guo, O’Sullivan, Bosco, Ma, and Jahaniaval as evidenced by Liu:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Smouse teaches the use of peanut protein in a margarine substitute, instead of microgel particles.  Applicant stated that a person of ordinary skill in the art would not be motivated to combine Guo with Smouse since Guo did not show that soy protein-based particles can stabilize a high internal phase Pickering emulsion.  Applicant added that all the prior art processes are based on conventional emulsions instead of high internal phase Pickering emulsions as claimed (Applicant’s Remarks, page 16, paragraph 6 – page 17, paragraph 2).
However, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the claim rejection are based on combinations of prior art references, Applicant’s statement regarding the disclosure of peanut protein in the margarine substitute of Smouse instead of microgel particles is moot.  Furthermore, the application and benefits of Pickering emulsions in stabilizing high internal phase emulsions is known in the art as evidenced by Kim on page 2, column 1, paragraph 2.  Therefore, even if Guo only exemplified its Pickering emulsion containing colloidal particles in a low internal phase emulsion, a person of ordinary skill in the art would readily recognize that a Pickering emulsion can also be successfully applied to a high internal phase emulsion.  The application of food proteins such as soy protein as the colloidal particles in Pickering emulsions are also known in the art as evidenced by Yang on page 5, column 2, paragraph 3 – page 6, column 1, paragraph 1.  These disclosures provide motivation for a skilled practitioner to use protein based microgel particles to stabilize a high internal phase Pickering emulsion with a reasonable expectation of success.  Since the prior art has been shown to teach the features of claim 1, Applicant’s arguments regarding claim 1 are unpersuasive and the rejection of claim 1 is maintained.  Since new prior art has been applied to the rejection of claim 9, Applicant’s argument regarding claim 9 is moot and the rejection of claim 9 stands as written herein.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791